 



Exhibit 10.36

SECURITY AGREEMENT

     Security Agreement, dated as of November 6, 2001 made by and among ISCO
International, Inc., a Delaware Corporation with offices at 451 Kingston Court,
Mt. Prospect, Illinois 60056 and formerly known as Illinois Superconductor
Corporation (the “Company”), each of the Company’s undersigned subsidiaries (the
“Subsidiaries,” the Company and Subsidiaries are hereafter collectively referred
to as the “Debtors” or individually as a “Debtor”), Elliott Associates, L.P., a
Delaware limited partnership with offices at 712 Fifth Avenue, 36th Floor, New
York, New York 10019 (“Elliott”), Alexander Finance, LP, an Illinois limited
partnership with offices at 1560 Sherman Avenue, Evanston, IL 60201
(“Alexander”; Elliott and Alexander are sometimes individually referred to as a
“Secured Party” or collectively referred to as “Secured Parties”) and Elliott
Associates, L.P. as collateral agent (the “Collateral Agent”).

     NOW THEREFORE, in consideration of the foregoing, each Debtor hereby agrees
with the Secured Parties and Collateral Agent as follows:

     SECTION 1. Grant of Security Interest.

     (a)     As collateral security for all of the Obligations (as defined in
Section 2 hereof), the Debtors hereby jointly and severally pledge and
collaterally assign to the Collateral Agent and the Secured Parties, and grant
to the Collateral Agent and the Secured Parties a continuing first priority
security interest in the following (the “Collateral”):

“Collateral” means all assets of the Debtors (whether currently owned or
hereafter acquired by a Debtor), including without limitation all presently
existing and hereafter arising (i) accounts, contract rights, and all other
forms of obligations owing to the Debtors from any source (“Accounts”); (ii) all
of the Debtors’ books and records, including ledgers, records indicating,
summarizing, or evidencing the Debtors’ assets or liabilities, or the
Collateral, all information relating to the Debtors’ business operations or
financial condition, all computer programs, disc or tape files, printouts, runs
or other computer prepared information, and any equipment containing such
information (the Debtors’ “Books”); (iii) all of the Debtors’ present and
hereafter acquired equipment, wherever located, and all attachments,
accessories, accessions, replacements, substitutions, additions and improvements
to any of the foregoing, wherever located (“Equipment”); (iv) all of the
Debtors’ present and hereafter acquired general intangibles and other personal
property (including, but not limited to, contract rights, rights arising under
common law, statutes or regulations, choses or things in action, goodwill,
patents and patentable inventions, whether described and claimed therein or
otherwise, and all reissues, divisions, continuations, continuations-in-part,
substitutes, renewals, and extensions thereof, and all improvements thereon and
all other rights of any kind whatsoever accruing thereunder or pertaining
thereto, trade names, trademarks, patent and trademark applications, service
marks, copyrights, copyright applications, blueprints, drawings, purchase
orders, customer lists, monies due under any royalty or licensing agreements,
infringements, claims, computer programs, discs or tapes, deposit accounts,
insurance premium rebates, tax refunds, and tax refund claims, as well as all
cash collateral that is hypothecated to secure letters of credit or bonding
obligations and the





--------------------------------------------------------------------------------



 



right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, and all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto)
(“General Intangibles”); (v) all present and future inventory in which a Debtor
has any interest, and all of the Debtors’ present and future raw materials, work
in process, finished goods, and packing and shipping material, wherever located,
any documents of title representing any of the above (“Inventory”); (vi) all of
the Debtors’ negotiable collateral, including all of the Debtors’ present and
future letters of credit, notes, drafts, instruments, certificated securities
(including but not limited to, the “Pledged Securities” as defined below),
documents, personal property leases (where a Debtor is the lessor), chattel
paper and the Debtors’ books and records relating to any of the foregoing
(“Negotiable Collateral”); and (vii) any money or other assets of the Debtors
which hereafter come into the possession, custody or control of the Debtors, and
the proceeds and products, whether tangible or intangible, of any of the
foregoing including proceeds of insurance covering any or all of the Collateral,
and any and all Accounts, Equipment, General Intangibles, Inventory, Negotiable
Collateral, money, deposit accounts or other tangible or intangible, real or
personal, property resulting from the sale, exchange, collection or other
disposition of the Collateral, or any portion thereof or interest therein, and
the proceeds thereof;

in each case howsoever a Debtor’s interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise). For purposes of this
Security Agreement, the term “Pledged Securities” means (i) all capital stock
and all other securities issued or issuable by all current and future
subsidiaries, whether currently issued or issued in the future (“Subsidiary
Securities”); (ii) any capital stock or other securities currently owned or
received by the Debtors in the future (“Further Securities”); (iii) all other
securities which may be issued or issuable in exchange for or in respect of the
Further Securities and Subsidiary Securities pursuant to the terms hereof; (iv)
all dividends, cash, instruments, securities and other property from time to
time received, receivable or otherwise distributed, in respect of, in, for, or
upon the exchange or conversion of the securities referred to in clauses (i),
(ii) and (iii) above; and (v) all rights and privileges of the Debtors with
respect to the Pledged Securities and other properties referred to in clauses
(i), (ii), (iii) and (iv).

     (b)     Concurrently with the execution of this Security Agreement, the
Company is delivering to the Collateral Agent, certificates representing all of
the outstanding Pledged Securities, together with all stock powers duly executed
in blank and corporate resolutions authorizing the transfer of title to the
Collateral Agent, the Secured Parties or their respective designee or designees
upon an Event of Default pursuant to the terms of this Security Agreement. Upon
the issuance of any additional Pledged Securities, the Company shall immediately
deliver such Securities to the Collateral Agent, together with stock powers duly
executed in blank and corporate resolutions authorizing the transfer of title of
such stock to the Collateral Agent, the Secured Parties or their respective
designee or designees upon an Event of Default pursuant to the terms of this
Security Agreement.

     (c)     Upon the future receipt of any certificated securities by any
Debtor, such Debtor shall immediately deliver the certificates representing such
securities, together with stock powers duly executed in blank to the Collateral
Agent and corporate resolutions of the type described in Section 2.1(b) above.

2



--------------------------------------------------------------------------------



 



     (d)     A reasonably detailed list of the Collateral existing as of the
date hereof is set forth on Schedule A attached hereto. For each item of
Collateral, Schedule A provides the location, description and ownership and, for
items of Collateral which have a certificate of title, the jurisdiction of such
certificates, and for those items of Collateral which are mobile goods (goods
that are mobile and generally used in more than one jurisdiction such as motor
vehicles, trailers and similar items) the present location of such goods.
Schedule A also identifies any liens and encumbrances with respect to any items
of Collateral and sets forth the jurisdiction of incorporation of each Debtor.
Schedule A further lists all patents and trademarks and patent and trademark
applications owned by the Debtors.

     SECTION 2. Security for Obligations. The security interest created hereby
in the Collateral constitutes continuing collateral security for the (a) prompt
payment by the Debtors, as and when due and payable, of all amounts from time to
time owing by them to the Secured Parties under (i) the Note Purchase Agreement
(the “Note Purchase Agreement”) dated the date hereof by and among the Company
and the Secured Parties, (ii) the Company’s 14% Notes due March 31, 2003 (the
“Notes”) issued pursuant to the Note Purchase Agreement, and (iii) the
Guarantees dated the date hereof issued by each of the Subsidiaries to the
Secured Parties (the “Subsidiary Guarantees”) (the Note Purchase Agreement, the
Notes, the Subsidiary Guarantees and this Security Agreement hereinafter
collectively referred to as the “Transaction Documents”), with the obligations
under this clause (a) being referred to as “Indebtedness” and (b) prompt
performance by the Debtors of each of their respective covenants and duties
under the Transaction Documents (the covenants and obligations referred to in
clauses (a) and (b) above hereafter collectively referred to as the
“Obligations”). The Debtors further jointly and severally agree that the
Collateral Agent and the Secured Parties shall have the rights stated in this
Security Agreement with respect to the Collateral in addition to all other
rights which the Secured Parties may have by law.

     SECTION 3. Representations and Obligations of the Debtors. Each of the
Debtors jointly and severally represents, warrants and covenants to the
Collateral Agent and the Secured Parties as follows:

     (a)     Perfection of Security Interest. Each of the Debtors agrees to
execute at any time and from time to time such financing statements and to take
whatever other actions are requested by the Collateral Agent to perfect and
continue the Collateral Agent and the Secured Parties’ security interest in the
Collateral including, without limitation, any filings in the United States
Patent and Trademark Office or foreign recordal offices. Upon request of the
Collateral Agent, each Debtor will deliver to the Collateral Agent any and all
documents evidencing or constituting the Collateral, possession of which is
required in order for the Collateral Agent and the Secured Parties’ to perfect
their security interest therein. Upon request of the Collateral Agent, the
Debtors will note Collateral Agent’s and Secured Parties’ interest, as the case
may be, upon any and all Accounts if not delivered to Collateral Agent for
possession by the Collateral Agent. The Collateral Agent may at any time and
from time to time, and without further authorization from the Debtors, file a
carbon, photographic or other reproduction of any financing statement or of this
Security Agreement for use as a financing statement to the extent permitted by
applicable law. The Debtors will reimburse the Collateral Agent for all
reasonable expenses for the perfection and the continuation of the perfection of
Secured Parties’ security interest in the Collateral. Each Debtor will promptly
notify the Collateral Agent of any change in its name

3



--------------------------------------------------------------------------------



 



including any change to the assumed business names of such Debtor. This is a
continuing Security Agreement and will continue in effect until all Indebtedness
is paid in full and any other Obligations are satisfied and the Secured Parties
shall release their interest in the Collateral upon the full and final payment
and satisfaction of the Indebtedness and other Obligations. If payment is made
by a Debtor, whether voluntarily or otherwise, or by any third party, on the
Indebtedness and thereafter a Secured Party is forced to remit the amount of
that payment to such Debtor’s trustee in bankruptcy or to any similar person
under any federal, state or foreign bankruptcy law or other law for the relief
of debtors, the Indebtedness shall be considered unpaid for the purpose of
enforcement of this Security Agreement. If permitted or required under
applicable law, the Collateral Agent may file any financing statements with
respect to the Collateral without the signatures of the Debtors. Any financing
statements may state that the Collateral Agent and the Secured Parties have a
lien in all of the Debtors’ assets.

     (b)     Power of Attorney. Each Debtor hereby irrevocably makes,
constitutes, and appoints the Collateral Agent (and all of such Collateral
Agent’s general partners, officers, employees, or agents designated by such
Collateral Agent) as its true and lawful attorney, with power to: (i) sign such
Debtor’s name on any of the documents described hereunder or on any other
similar documents to be executed, recorded, or filed in order to perfect or
continue perfected the Collateral Agent’s and Secured Parties’ security interest
in the Collateral; (ii) at any time that an Event of Default has occurred and is
continuing, execute, sign and endorse such Debtor’s name on any invoice or bill
of lading relating to any Account, drafts against Account Debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to Account
Debtors; (iii) send requests for verification of Accounts; (iv) at any time that
an Event of Default has occurred and is continuing, execute, sign and endorse
such Debtor’s name on any checks, notices, instruments, acceptances, money
orders, drafts, warrants or other item of payment or security that may come into
the Collateral Agent’s possession; (v) at any time that an Event of Default has
occurred and is continuing, demand, collect, receive, receipt for, sue and
recover all sums of money or other property which may now or hereafter become
due, owing or payable from the Collateral; (vi) file any claim or claims or,
following an Event of Default, take any action or institute or take part in any
proceedings, either in its own name or in the name of such Debtor, or otherwise,
which in the discretion of the Collateral Agent may seem to be necessary or
advisable; (vii) at any time that an Event of Default has occurred and following
acceleration of the Indebtedness, direct the Account Debtors and other persons
sending mail to the Debtors to send all mail relating to the Collateral to the
Collateral Agent; (viii) at any time that an Event of Default has occurred and
is continuing, make, settle, and adjust all claims under the Debtors’ policies
of insurance and make all determinations and decisions with respect to such
policies of insurance; and (ix) at any time that an Event of Default has
occurred and is continuing, settle and adjust disputes and claims respecting the
Accounts directly with Account Debtors, for amounts and upon terms which the
Collateral Agent determines to be reasonable, and the Collateral Agent may cause
to be executed and delivered any documents and releases which the Collateral
Agent determines to be necessary. The appointment of the Collateral Agent as
such Debtor’s attorney, and each and every one of the Collateral Agent’s and
Secured Parties’ rights and powers, being coupled with an interest, is
irrevocable and shall remain in full force and effect until all of the
Indebtedness has been fully repaid and the other Obligations satisfied and the
Collateral Agent renounces such appointment.

     (c)     No Violation. The execution and delivery of this Security Agreement
does not

4



--------------------------------------------------------------------------------



 



violate any law or agreement governing any Debtor or to which any Debtor is a
party, and the Debtors’ certificate or articles of incorporation and bylaws or
other organizational documents do not prohibit any term or condition of this
Security Agreement. The execution and delivery hereof is in the interest of each
of the Debtors.

     (d)     Enforceability of Collateral. With respect to the Accounts, and
General Intangibles, the Collateral is enforceable in accordance with its terms,
is genuine, and complies in all material respects with applicable laws
concerning form, content and manner of preparation and execution, and, to the
best of the knowledge of the Debtors, all persons appearing to be obligated on
the Collateral have authority and capacity to contract and are in fact obligated
as they appear to be on the Collateral, except as such enforcement may be
limited by bankruptcy, insolvency, moratorium, fraudulent conveyance or other
laws applicable to creditors’ rights generally and by generally applicable
equitable principles, whether considered in an action at law or in equity.

     (e)     Accounts. All Accounts existing as of the date hereof are good and
valid Accounts representing an undisputed, bona fide indebtedness incurred by
the Account Debtors, and there exists no set-offs or counterclaims against any
such Accounts and no agreements under which any deductions or discounts may be
claimed with any Account Debtor except as disclosed to the Collateral Agent and
the Secured Parties in writing.

     (f)     Removal of Collateral; Transactions Involving Collateral. To the
extent the Collateral consists of Accounts, General Intangibles, Negotiable
Collateral or Debtors’ Books the records and other documents pertaining to the
Collateral shall be kept at the principal office of the Debtor that owns such
collateral, or at such other locations as are reasonably acceptable to the
Collateral Agent. Except as provided below, the Debtors shall keep the
non-mobile tangible Collateral at the location(s) at which they are kept
specified on Schedule A and shall maintain any certificate of title of any
tangible Collateral in the same jurisdiction as indicated on Schedule A. Except
for transactions in the ordinary course of business in accordance with past
practice or for sales or dispositions on arm’s length terms and for fair
equivalent value, the Debtors shall not sell, offer to sell, or otherwise
transfer, dispose of or encumber any tangible Collateral. Without the prior
written consent of the Secured Parties, Debtors shall not sell, offer to sell,
or otherwise transfer, dispose of or encumber any intangible Collateral other
than pursuant to license agreements made in the ordinary course of Debtor’s
business and consistent with past business practice. Without the prior written
consent of the Secured Parties, no Collateral that is located in the United
States shall be moved outside of the United States.

     (g)     Title. As of the date hereof, the Debtors hold good and marketable
title to all the Collateral, free and clear of all liens and encumbrances except
for the lien of this Security Agreement and Permitted Liens (as defined in the
Note Purchase Agreement). No financing statement or other evidence of a lien or
transfer covering any of the Collateral is on file in any public office in any
jurisdiction other than those which reflect the security interest created by
this Security Agreement or Permitted Liens. The Debtors shall defend the
Collateral Agent’s and Secured Parties’ rights in the Collateral against any and
all claims and demands.

     (h)     Prepayments. None of the Collateral has been prepaid by any Account
Debtor for any Accounts.

5



--------------------------------------------------------------------------------



 



     (i)     Collateral Schedules and Locations. On a monthly basis, the Debtors
shall deliver to the Collateral Agent schedules of the Collateral, including
such information as the Collateral Agent may require, including without
limitation names and addresses of Account Debtors, the location of mobile goods
or changes in any certificates of title and descriptions of any after-acquired
general intangibles. The Debtors represent and warrant to the Collateral Agent
and the Secured Parties that Schedule A is true, accurate and complete in all
material respects and shall be updated monthly by the Debtors to reflect any
changes thereto.

     (j)     Application of Payments Received With Respect to Collateral. Unless
an Event of Default (as defined in Section 4 below) has occurred and is
continuing, any amounts received by or on behalf of any Debtor with respect to
any Account pledged as Collateral hereunder may be used by such Debtor in the
ordinary course of its business. Following the occurrence and continuance of an
Event of Default, any amounts received by or on behalf of any Debtor with
respect to any Account shall be applied in the following order: (i) costs and
expenses of the Collateral Agent and the Secured Parties incurred in connection
with collecting the Indebtedness and enforcing this Agreement and the
Transaction Documents; (ii) unpaid interest due and owing on the Indebtedness as
of such date; (iii) unpaid principal due and owing with respect to the
Indebtedness as of such date; and (iv) any excess to the Debtors or other party
or parties in accordance with applicable law or court order.

     (k)     Possession and Collection of Accounts. Following an Event of
Default and during the continuance thereof or following acceleration of any
Indebtedness, the records and documents evidencing the Accounts pledged as
Collateral hereunder shall, upon the Collateral Agent’s request, be delivered to
the Collateral Agent or its agent and held in accordance with the terms of this
Security Agreement.

     (l)     Maintenance and Inspection of Collateral. The Debtors shall
maintain or cause to be maintained all tangible Collateral in good condition and
repair except for ordinary wear and tear. The Debtors will not commit or permit
damage to or destruction of the Collateral or any part of the Collateral. The
Collateral Agent and its designated representatives and agents shall have the
right at all reasonable times, upon reasonable advance notice, to examine,
inspect, and audit the Collateral wherever located and the books, records or any
property which is otherwise used in connection with the Collateral. The Debtors
shall immediately notify the Collateral Agent of all material cases involving
the return, rejection, repossession, loss or damage of or to any Collateral; of
any request for credit or adjustment or of any other dispute arising with
respect to the Collateral; and generally of all happenings and events materially
adversely affecting the Collateral or the value or the amount of the Collateral.

     (m)    Taxes, Assessments and Liens. The Debtors will pay when due all
taxes, assessments and liens upon the Collateral, its use or operation and upon
the Transaction Documents. A Debtor may withhold any such payment or may elect
to contest any lien if such Debtor is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as the Collateral
Agent’s and Secured Parties’ interest in the Collateral is not jeopardized in
the Collateral Agent’s sole reasonable opinion. If any of the Collateral is
subjected to a lien which is not discharged or bonded, or the enforcement
thereof stayed (in either case without granting any security interests in any of
the assets of any Debtor) within fifteen (15) days or such longer period as is
provided by applicable law, but not to exceed thirty (30) days, the Debtors

6



--------------------------------------------------------------------------------



 



shall deposit with the Collateral Agent cash, a sufficient corporate surety bond
or other security satisfactory to the Collateral Agent (in its discretion) in an
amount adequate to provide for the discharge of the lien plus any interest,
reasonable costs, attorneys’ fees or other charges that could accrue as a result
of foreclosure or sale of the Collateral. In any contest the Debtor or Debtors
shall defend itself or themselves, the Secured Parties and the Collateral Agent
and shall satisfy any final adverse judgment before enforcement against the
Collateral. The Debtors shall name the Collateral Agent as an additional obligee
under any surety bond furnished in such contest proceedings.

     (n)     Incorporation by Reference. The Debtors hereby restate and affirm
all representations, warranties and agreements contained in the other
Transaction Documents (as of each date and time such representations and
warranties are made under each of the other Transaction Documents), the terms
and conditions of which are hereby incorporated herein by reference.

     (o)     Compliance With Governmental Requirements. The Debtors shall comply
promptly with all laws, ordinances and regulations of all governmental
authorities applicable to the production, disposition, or use of the Collateral.
The Debtors may contest in good faith any such law, ordinance or regulation and
withhold compliance during any proceeding, including appropriate appeals, so
long as the Collateral Agent’s interest in the Collateral, in the Collateral
Agent’s sole reasonable opinion, is not jeopardized.

     (p)     Insurance. The Debtors shall maintain insurance with respect to
their assets and businesses that is customary for other similarly situated
companies.

     (q)     The Debtors’ Right to Possession and to Collect Accounts. Except as
otherwise provided herein, until the occurrence of an Event of Default or
acceleration of Indebtedness, the Debtors may have possession of the tangible
personal property and beneficial use of all the Collateral and may use it in any
lawful manner not inconsistent with this Security Agreement or the other
Transaction Documents, provided that the Debtors’ right to possession and
beneficial use shall not apply to any Collateral where possession of the
Collateral by the Collateral Agent is required by law to perfect the Collateral
Agent’s and Secured Parties’ security interest in such Collateral. At any time
an Event of Default exists or following acceleration of Indebtedness, the
Collateral Agent may exercise its right to directly collect the Accounts and to
notify Account Debtors to make payments directly to the Collateral Agent for
application to the Indebtedness, and the Debtors authorize and direct the
Account Debtors, if the Collateral Agent exercises such right, to make payments
on the Accounts to the Collateral Agent. If the Collateral Agent at any time has
possession of any Collateral, whether before or after an Event of Default, the
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral if the Collateral Agent takes such
action for that purpose as the Debtors shall reasonably request or as the
Collateral Agent, in the Collateral Agent’s sole reasonable discretion, shall
deem appropriate under the circumstances, but failure to honor any request by
the Debtors shall not of itself be deemed to be a failure to exercise reasonable
care. The Collateral Agent shall not be required to take any steps necessary to
preserve any rights in the Collateral against prior parties, nor to protect,
preserve or maintain any security interest given to secure the Collateral. The
Collateral Agent shall have the right to direct who shall collect and service
the Accounts.

7



--------------------------------------------------------------------------------



 



     (r)     Transactions with Others. After the occurrence and during the
continuation of any Event of Default, the Collateral Agent may (i) extend the
time for payment or other performance, (ii) grant a renewal or change in terms
or conditions, or (iii) compromise, compound or release any obligation with an
Account Obligor as the Collateral Agent deems advisable, without obtaining the
prior written consent of the Debtors, and no such act or failure to act shall
affect the Collateral Agent’s or Secured Parties’ rights against the Debtors or
the Collateral.

     (s)     Expenditures by the Collateral Agent. If not discharged or paid
when due, and provided that such items have not been contested as permitted
herein, the Collateral Agent may (but shall not be obligated to) discharge or
pay any amounts required to be discharged or paid by the Debtors under this
Security Agreement, including without limitation all taxes, liens, security
interests, encumbrances, and other claims, at any time levied or placed on the
Collateral. The Collateral Agent also may (but shall not be obligated to) pay
all reasonable costs for insuring, maintaining and preserving the Collateral.
All such expenditures incurred or paid by the Collateral Agent for such purposes
will then bear interest at the then rate charged under the Notes from the date
incurred or paid by the Collateral Agent to the date of repayment by the
Debtors. All such expenses shall become a part of the Indebtedness and, at the
Collateral Agent’s option, will (i) be payable on demand or (ii) be added to the
balance of the Notes becoming a part of the outstanding principal amount due and
payable on the maturity date of the Notes. This Security Agreement also will
secure payment of these amounts. Such right under this subsection shall be in
addition to all other rights and remedies to which the Collateral Agent and the
Secured Parties may be entitled upon the occurrence of an Event of Default.

     (t)     Sale or Factoring of Accounts; Release of Accounts. Except with
respect to Permitted Liens (as defined in the Note Purchase Agreement), or as
otherwise expressly permitted herein, the Debtors shall not sell or otherwise
transfer or encumber any of the Accounts, or other Collateral without the
Collateral Agent’s written consent. It is expressly agreed that the Collateral
Agent is under no obligation to grant such a consent and will do so only in its
sole and absolute discretion on terms and conditions they deem acceptable in
their sole and absolute discretion.

     (u)     In the event that in the future, any Collateral is held by
subsidiaries, affiliates or joint ventures of the Debtors who are not a party to
this Agreement, then the Debtors shall cause such entities to grant the
Collateral Agent an exclusive first priority lien in such Accounts and
Inventory, to cause such entities to enter into security agreements reasonably
satisfactory to the Collateral Agent and the Secured Parties, and to take all
actions necessary to perfect such security interests.

     (v)     Debt. The Company has no Debt other than Debt created under the
Transaction Documents or as disclosed on Schedule 3(v) hereto. None of the
Subsidiaries have any Debt other than that disclosed on Schedule 3(v) hereto.

     (w)     Monthly Compliance Certificate. On the last business day of each
calendar month, the Company shall deliver to the Collateral Agent a certificate
executed by the Chief Financial Officer of the Company stating that each of the
representations made by the Debtors in this Security Agreement are true as of
the date of such certificate and no default or Event of

8



--------------------------------------------------------------------------------



 



Default has occurred under this Security Agreement.

     (x)     Additional Guarantors. The Company shall cause each of its
subsidiaries formed or acquired on or subsequent to the date hereof to deliver a
guarantee to the Secured Parties substantially in the form of the Subsidiary
Guarantees being delivered on the date hereof.

     SECTION 4. Events of Default; Remedies

     Events of Default. Each of the following shall constitute an Event of
Default under this Security Agreement:

     (a)     Event of Default under the Notes. An Event of Default shall have
occurred under Notes.

     (b)     Other Defaults. Failure of any Debtor to comply with or to perform
when due or required (after the expiration of any applicable stated cure
periods) any term, obligation, covenant or condition contained in this Security
Agreement.

     (c)     False Statements. Any warranty, representation or statement made or
furnished to the Collateral Agent or the Secured Parties by or on behalf of the
Debtors under this Security Agreement or any certificate or schedule required
thereby is false or misleading in any material respect, either now or at the
time made or furnished.

     (d)     Defective Collateralization. This Security Agreement ceases to be
in full force and effect at any time and for any reason (other than by reasons
caused solely by actions of the Collateral Agent); or the security interest
intended to be created by this Security Agreement is not created and perfected,
or such security interest ceases to be valid and perfected at any time and for
any reason.

     (e)     Material Adverse Change. The Secured Parties shall have determined
in good faith (which determination shall be conclusive) that a material adverse
change has occurred in the condition, value or operation of a material portion
of the Collateral.

     SECTION 5. Rights and Remedies on Default. If an Event of Default occurs
and is continuing under this Security Agreement, at any time thereafter, the
Collateral Agent and the Secured Parties shall have all the rights of a secured
party under the New York Uniform Commercial Code. In addition and without
limitation, the Collateral Agent and the Secured Parties may exercise any one or
more of the following rights and remedies:

     (a)     Accelerate Indebtedness. The Collateral Agent may declare the
entire Indebtedness immediately due and payable, without notice.

     (b)     Assemble Collateral. The Collateral Agent may require the Debtors
to deliver to the Collateral Agent all or any portion of the Collateral and
other documents relating to the Collateral. The Collateral Agent may require the
Debtors to assemble the Collateral and make it available to the Collateral Agent
at a place to be designated by the Collateral Agent. The Collateral Agent also
shall have full power to enter upon the property of the Debtors to take
possession of and remove the Collateral. If the Collateral contains other goods
not covered by

9



--------------------------------------------------------------------------------



 



this Security Agreement at the time of repossession, the Debtors agree that the
Collateral Agent may take such other goods, provided that the Collateral Agent
makes reasonable efforts to return them to the Debtors after repossession.

     (c)     Sell the Collateral. The Collateral Agent shall have full power to
sell, lease, transfer, or otherwise deal with the Collateral or proceeds thereof
in its own name or that of the Debtors. The Collateral Agent may sell the
Collateral at public auction or private sale. Unless the Collateral threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent will give the Debtors reasonable notice of the time
after which any private sale or any other intended disposition of the Collateral
is to be made. The requirements of reasonable notice shall be met if such notice
is given at least ten (10) days before the time of the sale or disposition. All
expenses relating to the disposition of the Collateral, including without
limitation the expenses of retaking, holding, insuring, preparing for sale and
selling the Collateral, shall become a part of the Indebtedness secured by this
Security Agreement and shall be payable on demand, with interest at the lower of
twenty percent (20%) per annum or the highest rate permitted by law from date of
expenditure until repaid.

     (d)     Foreclosure. Maintain a judicial suit for foreclosure and sale of
the Collateral.

     (e)     Appoint Receiver. To the extent permitted by applicable law, the
Collateral Agent shall have the following rights and remedies regarding the
appointment of a receiver: (i) the Collateral Agent may have a receiver
appointed as a matter of right, (ii) the receiver may be an employee of the
Collateral Agent and may serve without band, and (iii) all fees of the receiver
and the receiver’s attorney shall become part of the Indebtedness secured by
this Security Agreement and shall be payable on demand, with interest at the
lower of twenty percent (20%) per annum or the highest rate permitted by law
from date of expenditure until repaid.

     (f)     Transfer Title. Effect transfer of title upon sale of all or part
of the Collateral. For this purpose, the Debtors irrevocably appoint the
Collateral Agent, acting singly, as its attorneys-in-fact to execute
endorsements, assignments and instruments in the name of the Debtors as shall be
necessary or reasonable. With respect to any such transfer of trademarks, the
applicable Debtor hereby transfers all goodwill associated therewith.

     (g)     Collect Revenues, Apply Accounts. The Collateral Agent, either
itself or through a receiver, may collect the payments, rents, income, and
revenues from the Collateral. The Collateral Agent may at any time in its
discretion transfer any Collateral into its own names or that of its nominees
and receive the payments, rents, income, and revenues therefrom and hold the
same as security for the Indebtedness or apply it to payment of the Indebtedness
in such order of preference as the Collateral Agent may determine. The
Collateral Agent may demand, collect, receipt for, settle, compromise, adjust,
sue for, foreclose, or realize on the Collateral as the Collateral Agent may
determine, whether or not the Indebtedness is then due. For these purposes, the
Collateral Agent may, on behalf of and in the name of the Debtors, open and
dispose of mail addressed to any Debtor; change any address to which mail and
payments are to be sent; and endorse notes, checks, drafts, money orders,
documents of title, instruments and items pertaining to payment, shipment or
storage of any Collateral. To facilitate collection, the Collateral Agent may,
notify Account Debtors and obligors on any Collateral to make payments directly
to the Collateral Agent.

10



--------------------------------------------------------------------------------



 



     (h)     Obtain Deficiency. If the Collateral Agent chooses to sell any or
all of the Collateral and/or pursue any other remedy available hereunder, under
any other agreement, at law or in equity, the Collateral Agent may obtain a
judgment against the Debtors for any deficiency remaining on the Indebtedness
due to the Secured Parties after application of all amounts received from the
exercise of the rights provided in this Security Agreement. The Debtors shall be
liable for a deficiency even if the transaction described in this Subsection is
a sale of accounts or chattel paper.

     (i)     Application of Proceeds. The proceeds of any foreclosure or
realization upon the Collateral shall be applied:



       (i)     First, to the costs and expenses of collection;



       (ii)     Second, to overdue interest;



       (iii)     Third, to the outstanding principal amount of the Indebtedness;
and



       (iv)     Fourth, any excess to the Debtors or other party or parties in
accordance with applicable law or court order.

     (j)     Other Rights and Remedies. The Collateral Agent and the Secured
Parties shall have all the rights and remedies of a secured creditor under the
provisions of the New York Uniform Commercial Code, as may be amended from time
to time. In addition, the Collateral Agent and the Secured Parties shall have
and may exercise any or all rights and remedies they may have available at law,
in equity, or otherwise.

     SECTION 6. Cumulative Remedies. All of the Collateral Agent’s and the
Secured Parties’ rights and remedies, whether evidenced by this Security
Agreement, or the other Transaction Documents or by any other writing, shall be
cumulative and may be exercised singularly or concurrently. Election by the
Collateral Agent or the Secured Parties to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of a Debtor under this Security Agreement, after
such Debtor’s failure to perform, shall not affect the Collateral Agent’s and
Secured Parties’ right to declare a default and to exercise their remedies.

     SECTION 7. Pledged Securities.

     (a)  So long as no Event of Default shall have occurred and be continuing:

           (i)     The Debtors shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Pledged Securities or any part
thereof for any purpose not inconsistent with the terms of this Security
Agreement or the Transaction Documents; provided, however, that the Debtors
shall not exercise or refrain from exercising any such right if such action
would have a material adverse effect on the value of the Pledged Securities or
any part thereof; and provided further that the Debtors shall give the
Collateral Agent at least five days’ prior written notice of the manner in which
it intends to exercise, or the reasons for refraining from exercising, any such
right.

11



--------------------------------------------------------------------------------



 



           (ii)     The Debtors shall be entitled to receive and retain any and
all dividends and interest paid in respect of the Pledged Securities; provided,
however, that any and all



       (A)    dividends and interest paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Securities,



       (B)    dividends and other distributions paid or payable in cash in
respect of any Pledged Securities in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and          (C)    cash paid, payable or otherwise
distributed in respect of principal of, or in redemption of, or in exchange for,
any Pledged Securities

shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Collateral and shall, if received by the Debtors, be received in trust for the
benefit of the Secured Parties, be segregated from the other property or funds
of the Debtors and be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement) and such cash
received by the Collateral Agent will be deposited in an account held by the
Collateral Agent. The Debtors, promptly upon the request of the Collateral
Agent, shall execute such documents and do such acts as may be necessary or
desirable in the reasonable judgment of the Collateral Agent to give effect to
this Section 7(a)(ii).

           (iii)     The Debtors shall deliver to the Collateral Agent any
distribution consisting of Subsidiary Securities or Further Securities
immediately upon receipt, together with executed stock powers and corporate
resolutions authorizing the transfer of title of such shares after an Event of
Default pursuant to the terms of this Security Agreement.

           (iv)     The Collateral Agent shall execute and deliver (or cause to
be executed and delivered) to the Debtors all such proxies and other instruments
as Debtors may reasonably request for the purpose of enabling the Debtors to
exercise the voting and other rights that it is entitled to exercise pursuant to
clause (A) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to clause (B) above.

     (b)     Upon the occurrence and during the continuance of an Event of
Default:

           (i)     All rights of Debtors (x) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 7(a)(i) shall, upon notice to Debtors
by the Secured Parties, cease and (y) to receive the dividends and interest
payments that it would otherwise be authorized to receive and retain pursuant to
Section 7(a)(ii) shall automatically cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
and to receive and hold as Pledge Securities such dividends, interest payments
and other distributions. For the avoidance of doubt, the Collateral Agent is
hereby granted an irrevocable proxy coupled with an interest to exercise all
voting power with respect to the Subsidiary Securities and/or the Further
Securities, effective upon the occurrence of an Event of Default.

12



--------------------------------------------------------------------------------



 



           (ii)     All dividends, interest payments and other distributions
that are received by the Debtors contrary to the provisions of clause (i) of
this Section 7(b) shall be received in trust for the benefit of the Secured
Parties, shall be segregated from other funds of Debtors and shall be forthwith
paid over to the Collateral Agent as Collateral in the same form as so received
(with any necessary endorsement).

     SECTION 8. The Collateral Agent’s Duties.

     (a)     Other than as specified in this Security Agreement and any
amendment hereto, the Collateral Agent shall not be required to take or refrain
from taking any actions, to exercise or refrain from exercising any rights, or
to make or refrain from making any requests unless it shall first receive proper
instructions from Secured Parties holding at least 75% of the outstanding
principal amount of the Obligations (or their respective successors or assigns).

     (b)     The Collateral Agent shall hold all Collateral received by it, and
shall make disposition thereof, only in accordance with this Security Agreement
or any amendment thereto. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Pledged Securities, whether or not the
Collateral Agent or any the Secured Parties has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral.

     (c)     The Collateral Agent shall not be under any duty or obligation to
inspect, review or examine any document, instrument, certificate, agreement or
other papers to determine that they are enforceable or that they are other than
what they purport to be on their face. The Collateral Agent shall hold any
Collateral delivered to the Collateral Agent as the agent of the and for the
benefit of each Secured Party, without preference as to any Secured Party.

     (d)     The duties and obligations of the Collateral Agent shall be
determined solely by the express provisions of this Security Agreement or any
amendment hereto or any instructions permitted hereby. The Collateral Agent
shall have no obligation with respect to any other matters covered in any other
document other than as expressly provided herein, or any amendment hereto. The
Collateral Agent shall not be liable except for the performance of such duties
and obligations as are specifically set forth in this Security Agreement or as
set forth in a written amendment to this Security Agreement executed by the
parties hereto or their successors or assigns. No representations, warranties,
covenants or obligations of the Collateral Agent or any Secured Party shall be
implied with respect to this Agreement or the Collateral Agent’s services
hereunder. Without limiting the generality of the foregoing, the Collateral
Agent:

            (i)     shall use the same degree of care and skill as a reasonably
prudent person would use in similar circumstances (without limiting the
generality of the foregoing, the Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property of like tenor);

13



--------------------------------------------------------------------------------



 



            (ii)     shall not be obligated to take any legal action hereunder
that might in its reasonable judgment involve any expense or liability unless it
has been furnished with reasonable indemnity from the Secured Parties;

            (iii)     may rely on and shall be protected in acting in good faith
upon any certificate, instrument, opinion, notice, letter, telegram or other
document, or any security, delivered to it and in good faith believed by it to
be genuine and to have been signed by the proper party or parties;

            (iv)     may rely on and shall be protected in acting in good faith
upon the written instructions of Secured Parties holding at least 75% of the
outstanding principal amount of the Obligations;

            (v)     may consult its own independent counsel satisfactory to it
and the opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered, or omitted by it hereunder
in good faith and in furtherance of its duties hereunder, in accordance with the
opinion of such counsel;

            (vi)     may execute any of the powers hereunder or perform any
duties hereunder either directly or through agents or attorneys; and

            (vii)     will be regarded as making no representation and having no
responsibilities (except as expressly set forth herein) as to the validity,
sufficiency, value, genuineness, ownership or transferability of any portion of
the Collateral, and will not be required to and will not make any
representations as to the validity, value or genuineness of any portion of the
Collateral.

     (e)     Neither the Collateral Agent nor any of its partners, agents or
employees, shall be liable for any error in judgment, for any mistake of fact or
for any action taken or omitted to be taken by it or them hereunder or in
connection herewith in good faith and believed by it or them to be within the
purview of this Security Agreement, except for its or their own gross
negligence, lack of good faith or willful misconduct. In no event shall the
Collateral Agent or its partners, officers, agents and employees be held liable
for any special, indirect or consequential damages resulting from any action
taken or omitted to be taken by it or them hereunder in connection herewith even
if advised of the possibility of such damages.

     (f)     Whenever, in the administration of this Security Agreement, the
Collateral Agent reasonably shall deem it necessary that a matter be proved or
established prior to taking, suffering or omitting any action under this
Security Agreement, such matter (unless other evidence in respect thereof be
herein specifically prescribed) may be deemed to be conclusively proved and
established by a certificate of the Secured Parties, and such certificate shall
be full warranty to the Collateral Agent for any action taken, suffered or
omitted under the provisions of this Agreement, upon the faith thereof.

     SECTION 9. Miscellaneous Provisions.

     (a)     Entire Agreement; Amendments. This Security Agreement, together
with the other Transaction Documents, constitute the entire understanding and
agreement of the parties as

14



--------------------------------------------------------------------------------



 



to the matters set forth in this Security Agreement. No alteration of or
amendment to this Security Agreement shall be effective unless given in writing
and signed by the party or parties sought to be charged or bound by the
alteration or amendment.

     (b)     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. THE VALIDITY OF THIS
SECURITY AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE
RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. THE
PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREE (1) THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK,
NEW YORK COUNTY AND THAT THE PARTIES SHALL BE SUBJECT TO THE JURISDICTION OF
SUCH COURTS, AND (2) THAT SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, SHALL CONSTITUTE PERSONAL SERVICE. EACH DEBTOR, THE COLLATERAL AGENT
AND THE SECURED PARTIES WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 9(b). EACH DEBTOR, THE COLLATERAL AGENT AND THE SECURED PARTIES HEREBY
WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS SECURITY AGREEMENT OR ANY OF THE ACTIONS
CONTEMPLATED HEREIN, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH
DEBTOR, THE COLLATERAL AGENT AND THE SECURED PARTIES REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

     (c)     Attorneys’ Fees; Expenses. The Debtors agrees to pay, jointly and
severally upon demand, all of the Collateral Agent’s and Secured Parties’ costs
and expenses, including without limitation reasonable attorneys’ fees and legal
expenses, incurred in connection with the enforcement of this Security
Agreement. The Collateral Agent or any Secured Party may pay someone else to
help enforce this Security Agreement, and the Debtors shall pay the costs and
expenses of such enforcement. Costs and expenses include without limitation the
Collateral Agent’s and Secured Parties’ reasonable attorneys’ fees and legal
expenses whether or not there is a lawsuit, reasonable attorneys’ fees and legal
expenses for bankruptcy proceedings (and including efforts to modify or vacate
any automatic stay or injunction), appeals, and any anticipated post-judgment
collection services. The Debtors also shall pay all court costs and such
additional fees as may be directed by the court.

     (d)     Caption Headings. Caption headings in this Security Agreement are
for convenience purposes only and are not to be used to interpret or define the
provisions of this Security Agreement.

15



--------------------------------------------------------------------------------



 



     (e)     Notices. All notices required to be given under this Security
Agreement shall be given in writing and shall be effective when actually
delivered or two (2) days after being deposited in the United States mail, first
class, postage prepaid, addressed to the party to whom the notice is to be given
or, if via facsimile, when sent via facsimile transmission to the party to whom
the notice is to be given and confirmation of such transmission has been
received, at the address and/or facsimile number shown below:



  If to Elliott or the Collateral Agent:     Elliott Associates, L.P.
712 Fifth Avenue, 36th Floor
New York, New York 10019
Telephone: (212) 974-6000
Facsimile: (212) 974-2091
Attention: Mark Brodsky     With a copy to:     Kleinberg, Kaplan, Wolff &
Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, New York 10176
Telephone: (212) 986-6000
Facsimile: (212) 986-8866
Attention: Stephen M. Schultz, Esq.     If to Alexander:     Alexander Finance,
LP
1560 Sherman Avenue
Evanston, Illinois
Telephone: (847) 733-0232
Facsimile: (847) 733-0339
Attention: Brian D. Brookover     With a copy to:     Sachnoff & Weaver
30 S. Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 207-3879
Facsimile: (312) 207-6400
Attention: Evelyn C. Arkebauer, Esq.     If to the Company or a Subsidiary:    
ISCO International, Inc.
451 Kingston Court
Mount Prospect, Illinois 60056
Telephone: (847) 391-9400
Facsimile: (847) 391-5015
Attention:: Charles F. Willes

16



--------------------------------------------------------------------------------



 





  With a copy to:     Pepper Hamilton LLP
Suite 400
1235 Westlakes Drive
Berwyn, Pennsylvania 19312
Telephone: (610) 640-7800
Facsimile: (610) 640-7835
Attention: Michael P. Gallagher, Esq.

     Any party may change its address for notices under this Security Agreement
by giving formal written notice to the other parties, specifying that the
purpose of the notice is to change the party’s address. For notice purposes, the
Debtors agrees to keep the Collateral Agent informed at all times of the
Debtors’ current addresses.

     (f)     Severability. The parties acknowledge and agree that the Collateral
Agent and the Secured Parties are not agents or partners of each other, that all
representations, warranties, covenants and agreements of the Collateral Agent
and the Secured Parties hereunder are several and not joint, that the Collateral
Agent and the Secured Parties shall not have any responsibility or liability for
the representations, warrants, agreements, acts or omissions of the other and
that any rights granted to the Collateral Agent and the Secured Parties
hereunder shall be enforceable by each of the Collateral Agent and the Secured
Parties hereunder. If a court of competent jurisdiction finds any provision of
this Security Agreement to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances. If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken, and all other provisions of this Security
Agreement in all other respects shall remain valid and enforceable and such
offending provision shall not be affected in any other jurisdiction.

     (g)     Successor Interests. Subject to the limitations set forth above on
transfer of the Collateral, this Security Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns. The Debtors
shall not, however, have the right to assign this Security Agreement without the
prior written consent of the Secured Parties which may be withheld for any
reason in the Secured Parties’ sole discretion.

     (h)     Waiver. The Collateral Agent and the Secured Parties shall not be
deemed to have waived any rights under this Security Agreement unless such
waiver is given in writing and signed by the Collateral Agent and the Secured
Parties. No delay or omission on the part of the Collateral Agent or Secured
Parties in exercising any right shall operate as a waiver of such right or any
other right. A waiver by the Collateral Agent or Secured Parties of a provision
of this Security Agreement shall not prejudice or constitute a waiver of the
Collateral Agent’s or the Secured Parties’ right otherwise to demand strict
compliance with that provision or any other

17



--------------------------------------------------------------------------------



 



provision of this Security Agreement. No prior waiver by the Collateral Agent or
Secured Parties, nor any course of dealing between the Secured Parties and the
Debtors, shall constitute a waiver of any of the Collateral Agent’s or the
Secured Parties’ rights or of any of the Debtors’ obligations as to any future
transactions. Whenever the consent of the Collateral Agent and/or the Secured
Parties is required under this Security Agreement, the granting of such consent
in any instance shall not constitute continuing consent to subsequent instances
where such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of the Collateral Agent and/or the Secured
Parties.

     (i)     Indemnity. The Debtors agree, jointly and severally, to indemnify,
pay and hold the Collateral Agent, each Secured Party and the officers,
partners, directors, employees, agents and affiliates thereof (collectively, the
“indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel) that may be
imposed on, incurred by, or asserted against any indemnitee, in any manner
relating to or arising out of this Security Agreement and any action undertaken
or contemplated hereby. This indemnification shall survive the satisfaction and
payment of the Indebtedness and termination of this Security Agreement.

     (j)     Subsidiary Liability. Notwithstanding anything in this Security
Agreement to the contrary, each Subsidiary’s obligations hereunder shall not
exceed the maximum amount that would not be subject to avoidance under
fraudulent conveyance, fraudulent transfer, and other similar laws.

     (k)     No Subrogation. Notwithstanding any payment made by any Debtor
hereunder or any set-off or application of funds of any Debtor by the Secured
Parties, no Debtor shall be entitled to be subrogated to any of the rights of
the Secured Parties against a Debtor or any collateral security or guarantee or
right of offset held by the Secured Parties for the payment of the Indebtedness,
nor shall any Debtor seek or be entitled to seek any contribution or
reimbursement from another Debtor in respect of payments made by such Debtor
hereunder, until all amounts owing to the Secured Parties by the Debtors under
any Indebtedness Documents are paid in full. If any amount shall be paid to any
Debtor on account of such subrogation rights at any time when any such amounts
shall not have been paid in full, such amount shall be held by such Debtor in
trust for the Secured Parties, segregated from other funds of such Debtor, and
shall, forthwith upon receipt by such Debtor, be turned over to the Secured
Parties in the exact form received by such Debtor (duly indorsed by such Debtor
to Secured Parties, if required), to be applied against the Indebtedness of the
Debtors under the Transaction Documents, whether matured or unmatured, in such
order as the Secured Parties may determine.

     (l)     The actions of the holders of 75% of the outstanding principal
amount of the Obligations shall be deemed the actions of Secured Parties for
purposes of giving any notice or enforcing any rights or remedies.

[SIGNATURE PAGE FOLLOWS]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.

          ILLINOIS SUPERCONDUCTOR CORPORATION     By: /s/ Charles F. Willes    

--------------------------------------------------------------------------------

    Charles F. Willes
Executive Vice President
and Chief Financial Officer       SPECTRAL SOLUTIONS, INC.     By: /s/ Charles
F. Willes    

--------------------------------------------------------------------------------

    Name: Charles F. Willes
Title:       ILLINOIS SUPERCONDUCTOR CANADA CORPORATION     By: /s/ Charles F.
Willes    

--------------------------------------------------------------------------------

    Name: Charles F. Willes
Title:       COLLATERAL AGENT
ELLIOTT ASSOCIATES, L.P.     By: /s/ Paul E. Singer    

--------------------------------------------------------------------------------

    Name: Paul E. Singer
Title: General Partner       ELLIOTT ASSOCIATES, L.P.     By: /s/ Paul E. Singer
   

--------------------------------------------------------------------------------

    Name: Paul E. Singer
Title: General Partner       ALEXANDER FINANCE, L.P.     By: /s/ Bradford T.
Whitmore    

--------------------------------------------------------------------------------

    Name: Bradford T. Whitmore
Title: President
          BUN Partners, Inc.
          its General Partner



--------------------------------------------------------------------------------



 



SCHEDULE A

Identification, Ownership and Location of Collateral and Liens

20